Citation Nr: 1120543	
Decision Date: 05/26/11    Archive Date: 06/06/11

DOCKET NO.  09-21 355	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Los Angeles, California


THE ISSUE

Whether new and material evidence exist to reopen a prior claim for entitlement to service connection for a right ear condition, claimed as right ear hearing loss.  


ATTORNEY FOR THE BOARD

E. D. Anderson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from December 1967 to December 1970.  

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Los Angeles, California.

The Veteran requested a hearing before a member of the Board in his June 2009 substantive appeal, but withdrew his request in July 2009.


FINDINGS OF FACT

1.  Entitlement to service connection for a right ear condition secondary to a ruptured ear drum, including chronic otitis media and partial deafness of the right ear was denied in a March 1973 RO decision; the Veteran did not appeal.

2.  New and material evidence has not been received since the March 1973 RO decision, and the Veteran's prior claim for entitlement to service connection for a right ear condition cannot be reopened.  


CONCLUSIONS OF LAW

1.  The March 1973 RO decision that denied entitlement to service connection for a right ear condition is final.  38 U.S.C.A.  § 7105(c) (West 2002 & Supp. 2010); 38 C.F.R. § 20.1103 (2010).

2.  New and material evidence has not been received since the March 1973 RO decision and the Veteran's claim for entitlement to service connection for right ear condition cannot be reopened.  38 U.S.C.A. § 5108 (West 2002 & Supp. 2010); 38 C.F.R.  § 3.156 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

New and Material

The Veteran's original claim for entitlement to service connection for a right ear condition involving chronic otitis media and partial right deafness secondary to a ruptured eardrum was denied in a March 1973 RO decision; the Veteran did not appeal.  In March 2008, the Veteran filed an application to reopen his prior claim for right ear hearing loss.  Accordingly to the RO, this included a claim that the hearing loss developed secondary to asbestos exposure, but the Board can find no evidence that the Veteran ever made such an argument and, in fact, the Veteran has rejected such a claim in his statements.  

Generally, a claim which has been denied in an unappealed RO decision or an unappealed Board decision may not thereafter be reopened and allowed.  38 U.S.C.A. §§ 7104(b), 7105(c) (West 2002 & Supp. 2010).  However, 38 U.S.C.A. § 5108 provides that if new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim.  Hence, before reaching the issue of whether service connection is warranted, the Board must first determine whether the claim may be reopened.  See Elkins v. West, 12 Vet. App. 209, 218-19 (1999) (en banc); see also 38 U.S.C. A. § 5108; Hodge v. West, 155 F.3d 1356, 1359-60 (Fed. Cir. 1998).

New and material evidence means evidence not previously submitted to agency decision makers which is neither cumulative nor redundant, and which by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim, and which raises a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a) (2010).

The Court has clarified that, with respect to the issue of materiality, the newly presented evidence need not be probative of all the elements required to award the claim.  Evans v. Brown, 9 Vet. App. 273 (1996).  Rather, the reasons for the final disallowance must be considered in determining whether the newly submitted evidence is material.  Id.  Such evidence must tend to prove the merits of the claim as to each essential element that was a reason for that last final disallowance of the claim.  Id.  

In Shade v. Shinseki, 24 Vet. App. 110 (2010), the United States Court of Appeals for Veterans Claims (Court) held that new evidence would raise a reasonable possibility of substantiating the claim if when considered with the old evidence it would at least trigger the Secretary's duty to assist by providing a medical opinion.  

The Board denied the appellant's prior claim because it determined that the Veteran's ruptured right ear drum with chronic otitis media and partial deafness did not have onset in service and was not caused or aggravated by the Veteran's active military service.  Thus, for evidence in this case to be considered new and material, it must show that the Veteran's chronic right ear otitis media with hearing loss had onset in service or is otherwise related to his active military service.  

The Veteran has submitted various statements in which he reports that he ruptured his ear drum in service secondary to acoustic trauma and has had problems with his right ear, including hearing loss, since that time.  

While these statements are new, they are not material, because they are duplicative of statements the Veteran made during his initial claim alleging that his right ear condition had onset in service.

The Veteran has also submitted a letter from his mother, in which she states that the Veteran told her during his period of active service that he was having problems with his right ear, but did not seek treatment.  She also wrote that the Veteran appeared to have some difficulty hearing after his separation from service.  

Again, while this letter is new evidence, it is not material.  To the extent that the Veteran's mother reports that the Veteran's right ear problems had onset in service, she is simply providing a secondhand account of the Veteran's assertions made during both his initial and present service connection claims.  

To the extent that she indicates a subjective belief that the Veteran's hearing was not the same after separation from service, this evidence is cumulative of the VA medical examination conducted in June 1971 during the Veteran's original claim, which diagnosed right ear hearing loss.  

Finally, the Veteran has submitted VA treatment notes showing treatment, including surgery, for a perforated right tympanic membrane with chronic otitis media and hearing loss.  

Like the other evidence the Veteran has submitted, this evidence is new, but not material.  These VA treatment records show a current disability, but there is evidence showing that this right ear condition had onset in service or was related to service other than a repetition of the Veteran's own unsubstantiated claims that he has had this problem since service.

While the Board acknowledges the Veteran's insistence that his current disability began in service and recognizes that lay statements of an in-service injury or observable physical symptoms are competent medical evidence, the Veteran's assertions were considered and rejected by the RO in March 1973, who found the Veteran's service treatment records, which did not show any right ear injury or condition in service, to be more probative than the Veteran's testimony.  The Veteran has not submitted a medical opinion suggesting that his current right ear problems are more likely than not related to his active military service.  

Accordingly, as new and material evidence has not been received, the Veteran's prior claim for entitlement to service connection for right ear hearing loss/right ear condition cannot be reopened.

The Duty to Notify and Assist

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), the United States Department of Veterans Affairs (VA) has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2010).  

Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his or her representative, if any, of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  This notice must be provided prior to an initial unfavorable decision on a claim by the agency of original jurisdiction (AOJ).  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. Court of Appeals for Veterans Claims held that, upon receipt of an application for a service-connection claim, 38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating, or is necessary to substantiate, each of the five elements of the claim, including notice of what is required to establish service connection and that a disability rating and an effective date for the award of benefits will be assigned if service connection is awarded.  

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the U.S. Court of Appeals for Veterans Claims clarified VA's duty to notify in the context of claims to reopen.  With respect to such claims, VA must both notify a claimant of the evidence and information that is necessary to reopen the claim and notify the claimant of the evidence and information that is necessary to establish entitlement to the underlying claim for the benefit that is being sought.  VA also has a duty to assist the veteran in the development of the claim.  This duty includes assisting the veteran in the procurement of service medical records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.  

Here, the VCAA duty to notify was satisfied by a letter sent to the Veteran in May 2008.  This letter informed the Veteran of what evidence was required to reopen his claim, what evidence was required to substantiate his claim for service connection, and VA and the Veteran's respective duties for obtaining evidence.  The Veteran was also informed of how VA assigns disability ratings and effective dates.  

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

The RO has obtained the Veteran's service treatment records, as well as VA treatment records.  As new and material evidence has not been received and the claim is not being reopened, the Board has no duty to provide a VA medical examination.  

Significantly, neither the appellant nor his or representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  Hence, no further notice or assistance to the appellant is required to fulfill VA's duty to assist the appellant in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).


ORDER

As new and material evidence has not been received, the Veteran's prior claim for entitlement to service connection for a right ear condition, claimed as right ear hearing loss, cannot be reopened.  


____________________________________________
JOHN J. CROWLEY
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


